NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ANTHONY GIUNTA, Appellant.

                             No. 1 CA-CR 15-0752
                               FILED 12-20-2016


          Appeal from the Superior Court in Maricopa County
                       No. CR 2012-156588-001
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                             STATE v. GIUNTA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1             Anthony Giunta timely appeals his convictions and sentences
for resisting arrest and aggravated assault in violation of Arizona Revised
Statutes (“A.R.S.”) sections 13-2508 and -1203–04. Pursuant to Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense
counsel has searched the record, found no arguable question of law, and
asked that we review the record for reversible error. See State v. Richardson,
175 Ariz. 336, 339 (App. 1993). Defendant was given the opportunity to file
a supplemental brief in propria persona, but he has not done so. For the
following reasons, we affirm Giunta’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           Police officers responded to a trespassing call at an apartment
complex during the early morning hours. They made brief contact with
Giunta, who then fled. Two officers pursued him. During the chase, Giunta
dropped a “large chrome object” later determined to be a gun. An officer
tackled Giunta, but he again fled. Giunta was again tackled, and a struggle
ensued, resulting in one of the officers sustaining a head injury. The
wounded officer attempted to follow Giunta as he fled, but ended the
pursuit due to his injuries. Giunta could not be located again.

¶3            The officers involved in the pursuit later identified Giunta
from a photo lineup. Giunta was charged with four counts: count 1 —
resisting arrest, a class 6 felony; count 2 — aggravated assault, a class 4
felony; and counts 3 and 4 — misconduct involving weapons, both class 4
felonies.

¶4            At Giunta’s request, counts 3 and 4 were severed, and counts
1 and 2 proceeded to trial. After a mistrial due to a hung jury, a second trial
ensued. The jury found Giunta guilty as to counts 1 and 2. Giunta
thereafter entered into a plea agreement whereby he pleaded guilty to
count 3, and the State dismissed count 4. The court sentenced Giunta to
the following concurrent sentences: count 1 — 1.75 years; count 2 — 4.5



                                       2
                            STATE v. GIUNTA
                           Decision of the Court

years; and count 3 — 5 years. A.R.S. § 13-703. Giunta received 977 days of
presentence incarceration credit. This Court has jurisdiction over Giunta’s
timely appeal pursuant to Article 6, Section 9, of the Arizona Constitution,
and A.R.S. §§ 13-4031 and -4033(A)(1).

                              DISCUSSION

¶5              We have read and considered the brief submitted by Giunta’s
counsel and have reviewed the entire record. Leon, 104 Ariz. at 300. We
find no reversible error. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure, and the
sentences imposed were within the statutory ranges. Giunta was present
at all critical phases of the proceedings and was represented by counsel.
The jury was properly impaneled and instructed. The jury instructions
were consistent with the offenses charged. The record reflects no
irregularity in the deliberation process.

¶6            The defense did not make a motion for judgment of acquittal
pursuant to Arizona Rule of Criminal Procedure 20, but the superior court
sua sponte considered whether to submit the case to the jury after the State
rested and determined there was sufficient evidence to do so. The record
supports this determination. A judgment of acquittal is appropriate only if
there is “no substantial evidence to warrant a conviction.” Ariz. R. Crim.
P. 20. Substantial evidence is such proof that “reasonable persons could
accept as adequate and sufficient to support a conclusion of defendant’s
guilt beyond a reasonable doubt.” State v. Mathers, 165 Ariz. 64, 67 (1990).

¶7            The State presented substantial evidence of guilt regarding
the two counts submitted to the jury.1 At trial, three police officers
described their contact with Giunta, as discussed supra, and testified
regarding the uniforms they were wearing at the time. Photographs
depicting the officer’s injuries and uniforms were received into evidence.
The State also established that the wounded officer “almost immediately”
identified Giunta from the photo lineup.

                             CONCLUSION

¶8            We affirm Giunta’s convictions and sentences. Counsel’s
obligations pertaining to Giunta’s representation in this appeal have ended.
Counsel need do nothing more than inform Giunta of the status of the
appeal and his future options, unless counsel’s review reveals an issue

1     Giunta may not appeal his conviction regarding count 3 because it
was the subject of a plea agreement. See Ariz. R. Crim. P. 17.1(e).


                                     3
                            STATE v. GIUNTA
                           Decision of the Court

appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s own
motion, Giunta shall have 30 days from the date of this decision to proceed,
if he desires, with an in propria persona motion for reconsideration or
petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       4